UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

we ee a ee ee ee ee ee ee ew ee eee eee ee eee eee ee XK
MATTHEW McAVOY,
20-CV-8345 (VB)
Plaintiff, ORDER AUTHORIZING
THE DEPOSITION OF
INCARCERATED PLAINTIFF
-Against-
C.0. FRANCO,
Defendant,
eee ee eee ee ee ee eee ee ee em eee eee eee ee eee eee eee eee xX

Pursuant to Federal Rule of Civil Procedure 30(a)(2)(B), it is hereby ORDERED that an
Assistant Attorney General may take the deposition of plaintiff Matthew McAvoy, DIN 18-A-
2287 by videoconference before a notary public, or some other officer authorized to administer
oaths by the laws of the United States or of the State of New York, at any New York State
Correctional Facility, upon notice to the plaintiff and the Superintendent of the correctional facility
where he is then located.

Plaintiff is advised that if he fails to attend and complete his own deposition, the Court may
impose sanctions pursuant to Fed. R. Civ. P. 37(d), which may include an order dismissing this
action.

Dated: June 2, 2021

SO ORDERED

Vuk

Hon. Vincent L. Briccetti
United States District Judge

 

 

 
